Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-20 filed on 08/17/2022 have been fully considered. Examiner’s response to the applicant’s arguments follows below.
Claim Rejections - 35 USC § 112
Summary of Arguments:
Applicant requests the withdrawal of the rejection of the claims 3, 4 and 17 as being indefinite. 
Examiner’s Response:
The rejection of claims 3 and 17 under 35 USC § 112 (b) is withdrawn. It should be noted that claim 4 was not rejected as being indefinite. 

Claim Rejections - 35 USC § 103
Summary of Arguments:
Applicant argues that Inami L-0940 series in view of Cortinovis do not teach the feature of “a stand configured to support the camera by resting on a flat surface, wherein the stand is configured for assembly and disassembly”.
Examiner’s Response:
Examiner respectfully disagrees. Inami L-0940 series at page 4 illustrates (annotated and reproduced below), the base “1” clamped on a desk or a table rests on a flat surface. Furthermore, the base attached to the desk using a clamp can also be detached. See also the assembly instruction using the following link:  https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/ 
Accordingly, Inami L-0940 series  in view of Cortinovis  teaches the claimed feature of “a stand configured to support the camera by resting on a flat surface, wherein the stand is configured for assembly and disassembly,” as recited in claim 1 and similarly recited in claim 16.
           
    PNG
    media_image1.png
    546
    609
    media_image1.png
    Greyscale


Affidavit
The affidavit under 37 CFR 1.130(a) filed 08/17/2022 is insufficient to overcome the rejection of claims 1-20 based upon the rejection under 35 USC § 103 as set forth in the last Office action because the affidavit does not show the identical subject matter involved in the activity relied upon. 

Terminal Disclaimer
The Terminal Disclaimer filed on 08/17/2022 is disapproved because a complete applicant name isn’t listed on the power of attorney. Accordingly, the obviousness type double patenting rejection of the pending claims is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 3 and 7 the limitation “wherein the stand is configured to be attached to the case and extend therefrom” was not described in the originally filed specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recited the limitation “wherein the viewing equipment is located remote from the stand and camera.” It is unclear if the recited “camera” is a different camera (from recited above line 2) or if this should be “the camera”. If it is a new camera, it should have a unique name than the original camera as recited above (line 2). 
The rest of the dependent claims are rejected based on their dependency from the rejected claims 1 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Operation Microscope Quality Optics” Inami Ophthalmic Instruments hereinafter referred to as Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1).

Regarding claim 1, Inami L-0940 series teaches a portable surgical visualization kit comprising: a camera (page 4: a camera) configured to captured live feed images (page 4: “Pixel Filer” software for displaying live view image); viewing equipment configured to receive and display the captured live feed images (page 4: See the eye image displayed using “Pixel Filer” software configured to obtain and display a live view image. See also the attached screenshot from Facebook video live view button using the “Pixel Filer” software); a stand configured to support the camera (page 4; a stand with a clamp base) by resting on a flat surface (See Figure at page 4, the stand clamped to a desk or a table), wherein the stand is configured for assembly and disassembly (See Figure at page 4, the stand with the clamp base uses for attaching the stand  to a desk and for detachment from the desk). See also the assembly instruction video for L-0940SD on Facebook URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/. 
Inami L-0940 series fail to teach the feature of wherein the viewing equipment includes a visor upon which the captured live feed images are displayed; a processor in communication with the camera and the viewing equipment, and wherein the viewing equipment is located remote from the stand and camera.
However, Cortinovis discloses the viewing equipment includes a visor upon which the captured live feed images are displayed (Figs. 1-4, HMD 104/254, ¶0028-Video images obtained by camera module 108 in real time are processed and fed to HMD 104); a processor in communication with the camera and the viewing equipment (¶0026-  Interface Processing Unit (IPU) 102 includes a Central Processing Unit (CPU) with an internal memory device 120, a flash memory device 122, a camera control unit 124… an On Screen Display (OSD) unit 148 for each HMD connected to the system, a HMD driver 136, a HMD inverting driver 138), and wherein the viewing equipment is located remote from the stand and camera (See Fig. 4A, HMD worn by the user 600 is located remote from the stand 410 and the camera module 430).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series to include the feature of wherein the viewing equipment includes a visor upon which the captured live feed images are displayed; a processor in communication with the camera and the viewing equipment, and wherein the viewing equipment is located remote from the stand and camera, as taught by Cortinovis, for enabling an operator to perform a surgical procedure without having to remove his eyes from the operating field (Cortinovis: abstract).
Regarding claim 2, Inami L-0940 series in view of Cortinovis teaches the kit of claim 1. Additionally, Inami L-0940 series further discloses wherein the stand is configured for releasable assembly and disassembly (Page 4 assembled L-0940SD microscope. See the assembly instruction video for L-0940SD on Facebook URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/). 
Regarding claim 6, Inami L-0940 series in view of Cortinovis teaches the kit of claim 1. Additionally, Inami L-0940 series further discloses wherein the stand is configured to position the camera along three orthogonal axes and to rotate the camera about the three orthogonal axes (Inami L-0940SD microscope with built-in camera is configured to rotate at various rotation axes. See the video on Facebook the  URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/). 
Regarding claim 14, Inami L-0940 series in view of Cortinovis  teaches the kit of claim 1. Additionally, Inami L-0940 series discloses a base that supports the stand and camera, wherein the base is stable and balanced when the camera and stand rotate about three orthogonal axes  (page 4; a stand with a clamp base. See the Facebook video the microscope being rotated stably URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/), wherein the case is also configured to house the base (Note that  Inami L-0940SD’s  case is configured to house the base. See Facebook video URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/ ) .  

Regarding claim 15, Inami L-0940 series in view of Cortinovis teaches the kit of claim 1. Cortinovis further teaches wherein the viewing equipment displays the images in stereo (¶0034-Preferably magnified stereoscopic video image of operative field 300 is displayed stereoscopically on HMD 254). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 16, the claim is directed to a portable surgical system and recited limitations analogous to claim 1. Therefore, claim 16 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 18, the claim recites limitation similar to claim 6. Therefore, claim 18 is rejected due to same reason set forth above with respect to claim 6.

Regarding claims 19 and 20, claims 19 and 20 are recite limitations similar to claims 11 and 12. Therefore, claims 19 and 20 are rejected due to same reason set forth above with respect to claims 11 and 12. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) as applied to claim 1, and further in view of Blanco (Patent No. US 6,454,097 B1) and Cohen et al. (Pub. No. US 20130317335 A1).

Regarding claim 3, Inami L-0940 series in view of Cortinovis do not teach a case configured to house the camera, the viewing equipment, and the stand; wherein the stand is configured to be attached to the case and extends therefrom. 
 Blanco (col. 6, lines 31-39) discloses a first aid kit comprising a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Thus, Blanco teaches the limitation a case configured to house the camera, the viewing equipment, and the stand. Note that according to the current application (para. [0046]) the case is dimensioned to enable the surgical system to comply with carry-on luggage requirements on commercial airline flights, e.g., having dimensions of approximately 22"x l4"x 9"or less. Moreover, it should be noted that any carry-on luggage complying with a commercial airline flight requirement meets the above limitation of claim 3.
Thus, it would have been obvious to one of ordinary skill in the art before the effective time of the invention to modify Inami L-0940 series in view of Cortinovis to include  a case configured to house the camera, the viewing equipment, and the stand, as taught by Blanco, in order to transport the medical device during medical emergency situation (Blanco: col. 1, lines 4-8).
Furthermore, Cohen discloses wherein the stand (Figs. 10-16, element 220/228) configured to be attached to the case (element 202) and extend therefrom  (¶0027: Fig. 15, a position for use. See also Figs. 20-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series in view of Cortinovis and Blanco by incorporating the teaching of Cohen, for providing a transportation means for the medical device (Cohen: ¶0002). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) as applied to claim 1, and further in view of Blanco (Patent No. US 6,454,097 B1). 
Regarding claim 4, Inami L-0940 series in view of Cortinovis teaches the kit of claim 1. Additionally, Inami L-0940 series further discloses wherein the stand is integral to the case (page 4: “L-0940SD can be securely contained in a high quality lockable carrying casing”).
   Inami L-0940 series in view of Cortinovis does not explicitly disclose a case configured to house the camera, the viewing equipment, and the stand. 
 Blanco (col. 6, lines 31-39) discloses a first aid kit comprising a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Thus, Blanco teaches the limitation a case configured to house the camera, the viewing equipment, and the stand. Note that according to the current application (para. [0046]) the case is dimensioned to enable the surgical system to comply with carry-on luggage requirements on commercial airline flights, e.g., having dimensions of approximately 22"x l4"x 9"or less. Moreover, it should be noted that any carry-on luggage complying with a commercial airline flight requirement meets the above limitation of claim 4.
Thus, it would have been obvious to one of ordinary skill in the art before the effective time of the invention to modify Inami L-0940 series in view of Cortinovis to include a case configured to house the camera, the viewing equipment, and the stand, as taught by Blanco, in order to transport the medical device during medical emergency situation (Blanco: col. 1, lines 4-8).

Claims 5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) as applied to claim 1, and further in view of Blanco (Patent No. US 6,454,097 B1) and “Tether Tools StrapMoore” available on  Amazon.com in 2012 https://www.amazon.com/Tether-Tools-SSMRST-StrapMoore/dp/B007E4VL26/ref=pd_sbs_1?pd_rd_w=GcFL2&pf_rd_p=ed1e2146-ecfe-435e-b3b5-d79fa072fd58&pf_rd_r=KFZQ2CR1YVJYT8EBJ5Z0&pd_rd_r=89528cc4-80de-43c9-91bd-5adc72088cfe&pd_rd_wg=iuN9r&pd_rd_i=B007E4VL26&psc=1.
Regarding claim 5, Inami L-0940 series in view of Cortinovis  teach the kit of claim 1. Cortinovis further discloses a light source (Fig. 4A, ¶0040- lighting apparatus 426).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series to include a light source, as taught by Cortinovis, for providing an illumination means for the camera module. 
Inami L-0940 series in view of Cortinovis is silent regarding a battery, wherein the case is configured to house the camera, the viewing equipment, the battery, the stand, and the light source. 
However, Tether Tools StrapMoore discloses a battery pack attached to a tripod (See pages 1-4 of Tether Tools StrapMoore document). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series in view of Cortinovis to include a battery as taught by Tether Tools StrapMoore, for powering the light source or the camera. 
Furthermore, Blanco (col. 6, lines 31-39) discloses a first aid kit comprising a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Thus, Blanco teaches the limitation wherein the case is configured to house the camera, the viewing equipment, the battery, the stand, and the light source. Note that according to the current application (para. [0046]) the case is dimensioned to enable the surgical system to comply with carry-on luggage requirements on commercial airline flights, e.g., having dimensions of approximately 22"x l4"x 9" or less. Moreover, it should be noted that any carry-on luggage complying with a commercial airline flight requirement meets the above limitation of claim 5. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective time of the invention to modify Inami L-0940 series in view of Cortinovis to include wherein the case is configured to house the camera, the viewing equipment, the battery, the stand, and the light source, as taught by Blanco, in order to transport the medical device during medical emergency situation (Blanco: col. 1, lines 4-8).
Regarding claim 9, Inami L-0940 series in view of Cortinovis, Blanco and Tether Tools StrapMoore teaches the kit of claim 5. Cortinovis further discloses wherein the camera is a three-dimensional camera (¶0027- a stereoscopic camera) with voice activated zoom and positioning (¶0029- The instructions transmitted by the operator controller unit via the operator controller interface unit 132 can include focusing the cameras 114, changing the zoom values…Operator (not shown) using system 1 can use input device 220 to instruct CPU 230 of IPU 200 to perform certain operations. Command data can be fed to IPU 200 by touch, pointing device dick, finger tap, voice, or by any other suitable means suitable for a human operator). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claims 10-13, Inami L-0940 series in view of Cortinovis, Blanco and Tether Tools StrapMoore teaches the kit of claim 5. Blanco further teaches wherein the case is dimensioned to comply with commercial airline carry-on luggage requirement, wherein the dimensions are 22 inches or lessx14 inches or lessx9 inches or less, wherein the camera, viewing equipment, and processor are configured to fit within the dimensions of a 22 inches or lessx14 inches or lessx9 inches or less volume, wherein the case includes a total volume of 2,772 cubic inches or less (col. 6, lines 31-39: a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Note that Blanco’s casing dimension meets the airline carry-on luggage requirement).  The motivation statement set forth above with respect to claim 5 applies here. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) as applied to claim 1, and further in view of Hoppl et al. (PN 3,637,233).
Regarding claim 7,  Inami L-0940 series in view of Cortinovis  teaches the kit of claim 1. Additionally,  Inami L-0940 series further discloses wherein the stand comprises: a base (See Inami L-0940SD image reproduced and annotated below “1”); a first arm configured for attachment to the base (“2”); a second arm configured for attachment to the camera (“4’); and -18-BIO-P001-US-02 a rotatable elbow joint coupled between the first and second arms (“3”).        

                      
    PNG
    media_image2.png
    708
    782
    media_image2.png
    Greyscale

 Inami L-0940 series in view of Cortinovis  is silent regarding wherein at least one of the first and second arms is a telescoping arm.
However,  Hoppl teaches wherein at least one of the first and second arms is a telescoping arm (col. 2, lines 1-2: an adjustable support column 13 comprising two telescopically connected members).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Inami L-0940 series in view of Cortinovis to include wherein at least one of the first and second arms is a telescoping arm as taught by Hoppl, for adjusting the support with certain prescribed limit (col. 2, lines 6-10).
Regarding claim 8, Inami L-0940 series in view of Cortinovis teaches the kit of claim 7. Additionally, Inami L-0940 series discloses wherein the base (See Inami L-0940SD image reproduced  and annotated above “1”), the first arm (“2”), the second arm (“4”), and the rotatable elbow (“3”) joint are each configured for releasable assembly (Inami L-0940SD each are configured for releasable assembly. See L-0940SD assembly video on Facebook URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Operation Microscope Quality Optics” Inami Ophthalmic Instruments hereinafter referred to as Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) as applied to claim 16, and further in view of Cohen et al. (Pub. No. US 20130317335 A1).
Regarding claim 17,  Inami L-0940 series in view of Cortinovis does not explicitly disclose wherein the stand is configured to be attached to the case and extend therefrom. 
However, Cohen disclose wherein the stand (Figs. 10-16, element 220/228) configured to be attached to the case (element 202) and extend therefrom (¶0027: Fig. 15, a position for use. See also Figs. 20-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series in view of Cortinovis by incorporating the teaching of Cohen, for providing a transportation means for the medical device (Cohen: ¶0002). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488